IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 324-03


DAWN KURETSCH STEWART, Appellant

v.

THE STATE OF TEXAS, Appellee




ON DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
BEXAR COUNTY


Womack, J., filed a concurring opinion, joined by Meyers and Johnson, JJ.


	We withdraw our previous and substitute this opinion.  I join the opinion of the Court.
I write only to emphasize that, because of the peculiar procedural posture of this appeal, that
opinion does not resolve the problem that faces trial courts: whether to admit breath-test
results without extrapolation evidence. This appeal presents only half of the problem,
relevancy. As Judge Price's opinion, post, points out, there are serious issues about the other
half, weighing the relevancy value against possibly unfair prejudicial effect.
En banc.
Delivered March 3, 2004.
Publish.